Citation Nr: 1002676	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  07-06 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
neck disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to service connection for a middle back 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1973 
to September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Board notes that the March 2006 rating decision also 
denied a claim of entitlement to service connection for tinea 
versicolor and the Veteran filed a timely appeal.  However, a 
May 2009 rating decision granted the Veteran's claim of 
service connection for tinea versicolor.  Therefore, that 
claim is not now before the Board.

In September 2009, the Veteran testified at a hearing before 
the Board.  Prior to the hearing, the Veteran submitted 
additional evidence to the Board in the form of a list of 
treatment for her claimed disabilities.  The Veteran waived 
review of the newly submitted evidence by the agency of 
original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2009).  
Thus, the Board will consider such evidence in the 
adjudication of this appeal.

(The decision below addresses the neck disability claim.  The 
other issues are addressed in the remand that follows the 
decision on the neck.)


FINDINGS OF FACT

1. By a May 1978 rating decision, the RO denied a claim of 
service connection for disability manifested by neck pain; 
the Veteran did not appeal.

2. Evidence received since the May 1978 decision relates to 
an unestablished fact necessary to substantiate the claim of 
service connection and it raises a reasonable possibility of 
substantiating the underlying claim.

3.  The Veteran does not have a neck disability that is 
attributable to her active military service.


CONCLUSIONS OF LAW

1.  A May 1978 rating decision, which denied the Veteran's 
claim of service connection for disability manifested by neck 
pain, is final.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. 
§ 19.112, 19.118, 19.153 (1977).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  The Veteran does not have a neck disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
on the issue decided herein has been accomplished.  Through a 
December 2005 notice letter, the Veteran and her 
representative were notified of the information and evidence 
needed to substantiate the claim of service connection.  The 
letter notified the Veteran that her claim of service 
connection for a neck disability was previously denied by a 
May 1978 decision.  The definition of new and material 
evidence was provided.  The Veteran was told that new and 
material evidence was needed to reopen the previously denied 
claim and that the new evidence had to pertain to the reason 
the claim was previously denied.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Additionally, a March 2006 notice 
letter provided the general criteria for assigning disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claim, the claim was properly re-
adjudicated in March 2009, which followed the notice letters.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the December 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding her disability.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
petition to reopen the claim of service connection for a neck 
disability.  The Veteran's service treatment records (STRs) 
and personnel records have been obtained and associated with 
the claims file.  The Veteran identified Kaiser Permanente 
and Aetna as treatment providers.  Available records from 
Kaiser Permanente were obtained; however, in a March 2006 
statement, the Veteran indicated that her treatment records 
from Aetna could not be obtained.  Significantly, the Veteran 
has not otherwise alleged that there are any outstanding 
medical records probative of her claim on appeal that need to 
be obtained.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

Additionally, in April 1978 and October 2008 the Veteran was 
afforded VA examinations, the reports of which are of record.  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinions obtained 
in this case are sufficient as they are predicated on 
consideration of the private and VA medical records in the 
Veteran's claims file, as well as examination findings.  They 
consider the statements of the Veteran, and provide a 
rationale for the opinions stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

II.  Analysis

In a February 1978 statement, the Veteran contends that she 
developed a neck disability as a result of her active 
military duty activities.  Specifically, she attributes her 
claimed disability to frequently lifting heavy objects while 
on active military duty.  Thus, the Veteran contends that 
service connection is warranted for a neck disability.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred during service if the 
disease becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).

In February 1978, the Veteran filed a claim for, inter alia, 
service connection for neck pain.  That claim was denied in a 
May 1978 rating decision by the RO in San Diego, California.  
The Veteran did not appeal that decision; thus, the decision 
is final.  38 C.F.R. § 38 C.F.R. § 3.104, 19.118, 19.153 
(1977).

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

(The Board notes that 38 C.F.R. § 3.156 was revised, 
effective October 6, 2006, but the changes affect only those 
claims where new service department records are obtained.  
71 Fed. Reg. 52455-57 (Sept. 6, 2006).  The definition of new 
and material evidence in 38 C.F.R. § 3.156(a) remains the 
same.)

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, new evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not merely cumulative of other evidence that 
was then of record.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim is the May 1978 RO decision.  For purposes of the new 
and material analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

The evidence of record at the time of the May 1978 decision 
included:  the Veteran's STRs and personnel records; a VA 
examination report dated in April 1978; and statements by the 
Veteran.

In denying the claim in May 1978, the RO found that the 
evidence of record did not show a then-current diagnosis of a 
neck disability.  New evidence added to the record since the 
May 1978 decision includes:  medical treatment records from 
Kaiser Permanente dated from May 1983 to January 2007; a VA 
examination report dated in October 2008; and statements by 
the Veteran and her representative.

A review of the new evidence includes a November 2005 
magnetic resonance imaging (MRI) report from Kaiser 
Permanente that indicates a diagnosis of minimal scattered 
cervical spondylosis most pronounced at vertebrae C5-6 and 
C6-7.

The Board finds that the November 2005 MRI report constitutes 
new and material evidence in connection with the Veteran's 
claim of service connection.  It is new because the evidence 
was not previously before VA decision makers.  It is also 
material because it is supporting evidence of the current 
diagnosis element of a service connection claim-the absence 
of which was the reason the claim was denied in the May 1978 
decision.  Thus, the evidence relates to an unestablished 
fact necessary to substantiate the claim and it raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the claim of service connection for a neck 
disability is reopened with the submission of new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

At a September 2009 hearing, the Veteran stated that, while 
on active military duty, she worked as a telephone technician 
"pulling lines," which required her to frequently lift 
heavy objects, including 50-pound wire.  Hearing Transcript 
at 3-4.  The Veteran further contends that her claimed 
disability is not the result of a single injury but due to 
the wear and tear of the work, that she experienced neck pain 
while in service, and complained of the pain at her 
separation examination.  Id. at 4, 13-14.

The Board notes that the Veteran is competent to testify 
regarding symptoms such as aches and pains experienced in 
service, and the continuity of those symptoms from her time 
in service to the present; however, the Veteran is not 
competent to testify as to the etiology of a current 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Competent testimony is limited to that which the 
witness has actually observed, and is within the realm of her 
personal knowledge; such knowledge comes to a witness through 
use of her senses, that which is heard, felt, seen, smelled 
or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  Nothing 
in the currently available record indicates that the 
Veteran's statements regarding her in-service symptoms are 
not credible.

A review of the Veteran's STRs reveals that the Veteran's 
August 1973 entrance examination report indicates a normal 
spine evaluation; however, a June 1977 treatment record 
indicates a diagnosis of cervical muscle pain and a July 1977 
follow-up record indicated a diagnosis of right 
cervical/upper trapezius strain for which the Veteran was 
prescribed light duty and suggested that she modify her work 
habits to eliminate posture stress.  Nonetheless, the 
Veteran's August 1977 separation report indicates a normal 
spine evaluation.

In April 1978, the Veteran was afforded a VA examination.  At 
the examination, the Veteran reported that she did a lot of 
lifting in service and that her neck and back had continued 
to bother her since discharge from service.  The examiner 
noted that the Veteran had an excellent range of motion of 
the cervical spine.  An x-ray report reviewed at the 
examination indicated a radiographically normal cervical 
spine.  The examiner diagnosed the Veteran with neck pain.

The Board notes that Congress has specifically limited 
entitlement to service connection to instances where disease 
or injury has resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  Although the April 1978 VA examination report 
documents clinical findings of neck pain, mere pain alone, 
without a diagnosed or identifiable underlying malady or 
condition does not, in and of itself, constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  

In October 2008, the Veteran was again afforded a VA 
examination.  The examiner reviewed the Veteran's claims file 
and examined the Veteran.  The examiner noted a history of 
neck pain dating from 1977 that includes constant neck pain, 
but no numbness, weakness, or tingling.  In addition, the 
examiner noted that the Veteran experiences flare-ups 
associated with prolonged sitting and has difficulty 
sleeping.  The examiner diagnosed the Veteran with cervical 
sprain with minimal cervical spondylosis and opined that 
"the patient's current degenerative cervical changes to her 
cervical spine is less like than not, less than 50/50 
probability, caused by or a result of her pervious military 
service."  The examiner reasoned that the Veteran's 
condition is "most likely an age related process rather than 
one suffered in military service" because the April 1978 x-
ray report indicated a normal cervical spine.

The Board finds that the October 2008 examiner provided a 
well-reasoned opinion, supported by the evidence of record, 
in which she did not attribute the currently shown disability 
(degenerative cervical changes) to the Veteran's period of 
active military service.  Thus, without competent medical 
evidence attributing the Veteran's neck disability to her 
active military service, service connection is not warranted.  
See 38 C.F.R. § 3.304.

Additionally, the Board notes that there is no objective 
evidence that the Veteran's claimed disability manifested to 
a compensable degree within one year of the Veteran's 
separation from military service.  The earliest diagnosis of 
a neck disability of record is the November 2005 MRI report-
a medical record created almost 28 years after the Veteran's 
period of active military service.  Thus, service connection 
is not warranted on a presumptive basis.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

While the Board does not doubt the sincerity of the Veteran's 
belief that her neck disability is attributable to her period 
of active military service, as a lay person, without the 
appropriate medical training or expertise, she is not 
competent to provide a probative opinion on a medical matter 
such as the diagnosis or etiology of a current disability.  
See Espiritu, 2 Vet. App. at 494.  The VA examiner clearly 
took into account the Veteran's complaints and contentions 
and arrived at a medical conclusion contrary to the claims.  
The Board relies on the examiner's opinion because of her 
expertise.

For the foregoing reasons, the Board finds that the claim of 
service connection for a neck disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
because the preponderance of the evidence is against the 
Veteran's claim of service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Service connection for a neck disability is denied.


REMAND

The Veteran contends that she developed a left shoulder, a 
right shoulder, and a middle back disability as a result of 
her period of active military service.  As noted above, at a 
September 2009 hearing, the Veteran stated that, while in 
active military duty, she worked as a telephone technician 
"pulling lines," which required her to frequently lift 
heavy objects, including 50-pound wire.  Hearing Transcript 
at 3-4.  The Veteran further contends that her claimed 
disabilities are not the result of a single injury but due to 
the wear and tear of the work, that she experienced shoulder 
and back pain while in service, and complained of the pain at 
her separation examination.  Id. at 4, 13-14.  Thus, the 
Veteran contends that service connection is warranted for a 
left shoulder, a right shoulder, and a middle back 
disability.

As noted above, the Veteran is competent to testify regarding 
symptoms such as aches and pains experienced in service and 
since.  See Espiritu, 2 Vet. App. at 494; Layno, 6 Vet. 
App. 465.  Nothing in the currently available record 
indicates that the Veteran's statements regarding her in-
service symptoms are not credible.

A review of the Veteran's STRs reveals that, in 1977, the 
Veteran had a series of injuries involving her shoulders and 
back, the result of pulling cable:  in April 1977, the 
Veteran was treated for low back pain; in June 1977, she was 
treated for pain radiating to center of shoulders; in July 
1977, she was again treated for shoulder pain; and in August 
1977 she underwent physical therapy for recurrent strains and 
complains of scapular, paraspinal, thoracic, and upper 
trapezius pain.  In a September 1977 medical treatment record 
it is noted that, "[w]ith release from active duty, I feel 
that reoccurrence [sic] is not likely due to life-style 
change, etc."

A review of the Veteran's post-service medical treatment 
records reveals an undated physical therapy report from 
Kaiser Permanente for neck and shoulder pain.  However, at no 
time has a medical professional opined as to any relationship 
between the Veteran's in-service pain and her current 
complaints of pain in the shoulders and middle back.  In 
addition, no medical professional has diagnosed the Veteran 
with an underlying disability to account for the pain.

VA regulations require VA to obtain a medical opinion based 
on the evidence of record if VA determines such evidence 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2009).  A medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As such, the Board finds that further development 
is necessary to address the etiology of the Veteran's claimed 
disabilities.  The Board will, therefore, remand the case to 
schedule the Veteran for a VA examination to obtain a 
diagnosis of any shoulder or back disability and a medical 
opinion regarding the medical probability that any diagnosed 
left shoulder, right shoulder, or middle back disability is 
attributable to military service.



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all 
treatment providers who might possess 
evidence relevant to the diagnosis or 
treatment of a left shoulder, a right 
shoulder, or a middle back condition.  
Ask the Veteran to submit the records if 
she has them in her possession.  Request 
treatment records from Kaiser Permanente 
prepared since January 2007 and any other 
medical facility identified by the 
Veteran.  Obtain releases from the 
Veteran as necessary.

2.  Schedule the Veteran for a VA 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect her claim.  See 
38 C.F.R. § 3.655 (2009).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
whether the Veteran has a left shoulder, 
a right shoulder, or a middle back 
disability.  The examiner should then 
discuss the etiology and the onset of 
each diagnosed disability.  The examiner 
should indicate whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that each 
diagnosed disability is related to the 
Veteran's period of active military 
service.  The bases for the opinion 


provided should be explained in detail.  
(The Board recognizes that a certain 
degree of conjecture is required to 
arrive at any medical opinion; the 
examiner should state the medical 
probabilities even if speculation is 
required to do so.)

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claims of service 
connection for a left shoulder, a right 
shoulder, and a middle back disability.  
If any benefit sought is not granted, 
furnish the Veteran and her 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until she is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in 


an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


